Citation Nr: 0509121	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
spondylolisthesis, lumbar spine.

2.  Entitlement to service connection for a right hip and 
knee disorder, claimed as secondary to spondylolisthesis, 
lumbar spine.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
November 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before the Roanoke RO in October 2000.  
The veteran was afforded a hearing before the Board in July 
2003.  The transcripts of each hearing are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
March 2002, the RO issued a VCAA letter informing the veteran 
of the enactment of the VCAA, however, only referenced the 
veteran's service connection claims.  A VCAA letter has not 
been issued regarding the veteran's claim of entitlement to 
an initial compensable rating for spondylolisthesis, lumbar 
spine.  

At the July 2003 hearing, the veteran referenced treatment 
from Dr. Basham and Dr. Renfro.  These records should be 
requested by the RO.  The RO should contact the veteran and 
obtain the name, address, and dates of treatment from the 
medical providers referenced hereinabove.  The RO should 
obtain the veteran's medical records from these medical 
providers.  The veteran is advised that he has an obligation 
to cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2004).  

The veteran testified at the July 2003 hearing that his back 
disorder was manifested by stiffness and pain radiating from 
his back to the groin, feet, and buttox.  The veteran was 
afforded a VAX in July 1999; however, the veteran should be 
afforded another VAX to assess the veteran's complaints of 
current symptomatology.  Additionally, after the VAX in July 
1999, the veteran reportedly incurred a motor vehicle 
accident in November 1999.  Private medical records dated in 
March 2000 reflect complaints of low back and left lower 
extremity pain and numbness.  A private medical record dated 
in July 2000 references a workers' compensation claim.  The 
VA examiner should attempt to distinguish the symptomatology 
associated with the veteran's service-connected back 
disorder, and any symptomatology or residuals associated with 
the motor vehicle accident, and provide an opinion regarding 
the severity of the veteran's service-connected back 
disorder.  The VA examiner should also address the veteran's 
claimed right hip and knee disorders and provide an opinion 
as to the etiology of such disorders to include whether they 
are causally related to his service-connected back disorder.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran 
and obtain the names, address and dates 
of treatment from all medical providers 
including those named hereinabove.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

3.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the severity of his 
service-connected spondylolisthesis, 
lumbar spine disorder, and determining 
whether he has a right hip and knee 
disorder and the etiology of any such 
disorder, including whether such 
disorders are causally related to his 
service-connected back disorder.  The 
RO should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to the 
severity of the veteran's service-
connected back disorder, and should 
attempt to distinguish symptomatology 
associated with the service-connected 
disorder and the symptomatology or 
residuals associated with the injuries 
incurred in the motor vehicle accident 
referenced hereinabove.  The examiner 
should also opine as to the existence 
of the veteran's claimed right hip and 
knee disorders, and whether it is at 
least as likely as not that these 
disorders were incurred in service or 
were caused or worsened by his service-
connected back disorder.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

4.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
a compensable rating for 
spondylolisthesis, lumbar spine, and 
entitlement to service connection for a 
right hip and knee disorder claimed as 
secondary to his service-connected back 
disorder.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




